Appellant was convicted in the District Court of Val Verde County of murder, and his punishment fixed at fifty years in the penitentiary.
From the testimony it is made to appear that in 1918 a raid was made upon the ranch of Mr. Neville who lived in Presidio County, the raid being at night and being participated in by a large number of men supposed to be Mexicans. In the raid the son of Mr. Neville was killed, also a Mexican woman employed about the place. Appellant was tried and convicted for the murder of the son. He was positively identified as being present and participating in the shooting which resulted fatally to young Neville. He relied upon the defense of alibi, testifying himself and introducing a witness who corroborated him, to the fact that he was engaged in herding horses and mules near San Antonio, Mexico, at the time of said raid. This question was submitted to the jury in the charge of the court and by them decided adversely to appellant's contention.
The record contains three bills of exception, the first of which was taken to the action of the learned trial judge in assuming jurisdiction of the person of appellant. It is stated in the bill of exceptions that the district judge of Presidio County who changed the venue of this case from said county to Val Verde County had no *Page 611 
legal jurisdiction of the person of appellant and that the making of the order changing the venue was a void and illegal proceeding and a nullity and was ineffective for the purpose of transferring said case. In approving this bill of exceptions the learned trial judge states that no evidence was introduced in support of any of the allegations of appellant's bill or his plea to the jurisdiction which is referred to in said bill. The record before us is in accord with this statement of the court below. Neither by any character of statement of facts, nor by any bill of exceptions is it made to appear to us that the District Court of Presidio County in which the indictment was originally returned, was without jurisdiction of the person of the appellant or of the case.
The second bill of exceptions complains of the overruling of appellant's motion in arrest of judgment based upon the same contention which is embraced in bill of exceptions No. 1, and this bill has the same qualification appending by the court below as has bill of exceptions No. 1, and for the same reason will be held by us to present no error.
The third bill of exceptions is to the overruling of appellant's motion for new trial, which was sought by him upon the ground that the court erred in overruling his plea to the jurisdiction and motion in arrest of judgment and special requested charge No. 1, and because the verdict was contrary to the law and the evidence. We find in this transcript no special charge asked by the appellant. The evidence fully seems to warrant the verdict and judgment, and the other matters complained of have already been disposed of.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 18, 1924.